Citation Nr: 1733965	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  09-43 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a right hand disability, to include carpal tunnel syndrome (CTS) and/or cellulitis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from September 1996 to May 1999 and July 2002 to March 2003, with additional service with the Army National Guard, including a period of active duty for training (ACDUTRA) from July 1989 to October 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2014, the appeal was remanded for further evidentiary development.  

During the pendency of the Veteran's appeal, he submitted a VA Form 9 in October 2014 regarding a claim of entitlement to service connection for sleep apnea, thereby perfecting his appeal of the issue.  In the VA Form 9, the Veteran requested a video conference hearing before a Veterans Law Judge.  The Veteran has as yet not been afforded a Board hearing; however, VA's electronic appeals processing system (VACOLS) indicates that his hearing request is in process and is pending.  Therefore, the issue is not ready for appellate consideration.  

In April 2017, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's current right hand CTS had its onset during his military service or is proximately caused by or aggravated by his service-connected diabetes mellitus (DM).



CONCLUSION OF LAW

The criteria for service connection for right hand CTS have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).  

Any error in notice or assistance in this case is harmless given the favorable determination.  

II.  Legal Criteria and Analysis

The Veteran contends that his current right hand disability, diagnosed as CTS, either had its onset in service or is proximately due to or aggravated by his service-connected DM.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system like CTS, service connection may also be established under 38 C.F.R. § 3.303(b) by: (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease; or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted if a disability is proximately due to or the result of a service-connected disability or if aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  

Service treatment records show the Veteran complained of intermittent numbness and tingling in his right wrist in June 2002.  At that time, there were no pertinent findings, treatment or diagnoses.  After his discharge from service, the Veteran complained of right arm numbness and tingling as early as July 2004, although an August 2004 nerve conduction study of the right hand was normal.  

A November 2007 rating decision awarded service connection for diabetes mellitus.

A February 2015 VA examiner provided a diagnosis of right hand carpal tunnel syndrome and opined that it was less likely the proximate result of his service-connected disabilities, including DM, because a 2004 nerve conduction study was normal.  The examiner further opined that the Veteran's symptoms were not secondary to his service-connected disabilities.  

Conversely, in the requested May 2017 VHA medical expert opinion, the reviewing physician noted the Veteran has continuously reported right hand numbness and tingling since the first year after his separation from service.  He acknowledged that while the 2004 EMG report was read as normal and did not diagnose carpal tunnel syndrome, medical literature indicates that as much as 10 to 15 percent of nerve conduction studies show false negative findings for CTS.  The examiner opined that it was as likely as not that the Veteran's consistent symptoms of right wrist CTS began within one year of his separation from service.  The physician further noted that persons with DM have a higher prevalence of CTS than those that do not have the disease, and while DM is not an absolute cause of CTS, it is a risk factor and makes the median nerve more susceptible to compression.  The physician opined that the Veteran's CTS was aggravated by his service-connected DM.  

The Board finds that the Veteran has provided competent and credible statements describing his right hand numbness and tingling in service and subsequent symptoms since service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The Board further finds that the evidence as to whether his current right hand disability, diagnosed as CTS, was incurred in service and/or is aggravated by his service-connected DM is at least in equipoise.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Since the evidence is in equipoise, reasonable doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  Accordingly, entitlement to service connection for right hand CTS is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right hand CTS is granted.  



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


